UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANTONIETA PELAEZ,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-9517 (JMF)
                  -v-                                                  :
                                                                       :        ORDER
JCJ NICOSIA BAKERY CORP. d/b/a LA NICOSIA                              :
BAKERY, et al.,                                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        By letter filed July 8, 2021, see ECF No. 23, the Court has been advised that the parties in
this action, brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.,
have reached a settlement in principle. Under the FLSA, an employer who violates the
requirement that overtime wages be paid must pay both the unpaid overtime compensation and
an additional equal amount as liquidated damages. See id. § 216(b). In the event of a settlement
and dismissal under Rule 41 of the Federal Rules of Civil Procedure, the settlement — including
any proposed attorney’s fee award — must be scrutinized by the Court to ensure that it is fair.
See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) (holding that
“stipulated dismissals settling FLSA claims with prejudice require the approval of the district
court or the DOL to take effect”); Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335-36
(S.D.N.Y. 2012) (identifying factors a court may consider in evaluating the fairness and
reasonableness of a proposed FLSA settlement and the reasonableness of a proposed attorney’s
fee award). 1

       Accordingly, it is hereby ORDERED that, on or before August 6, 2021, the parties must
submit the settlement agreement to the Court along with a joint letter explaining the basis for the
proposed settlement and why, if parties contemplate dismissal under Rule 41, it should be
approved as fair and reasonable, with reference to the factors discussed in Wolinsky. See
Wolinsky, 900 F. Supp. 2d at 335-36. The letter should also address, if applicable, any incentive
payments to the plaintiff and any attorney’s fee award to plaintiff’s counsel (with documentation
to support the latter, if appropriate).

        The parties are reminded that, now that they have reached a settlement, they have the
option to consent to proceed for all purposes before the assigned Magistrate Judge (the


1
        Judicial approval is not required for a settlement of FLSA claims by way of a Rule 68(a)
offer of judgment. See Mei Xing Yu v. Hasaki Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019).
appropriate form for which is available at http://nysd.uscourts.gov/node/754), in which case the
assigned Magistrate Judge would decide whether to approve the settlement. In the event that all
parties consent to proceed before the assigned Magistrate Judge for that purpose, they should
email a fully executed version of the consent form to Furman_NYSDChambers@nysd.uscourts.
gov on or before the date set forth above.

      In addition, the parties are advised that the Court will not approve any settlement
agreement containing any of the following provisions:

   •   a confidentiality provision, unless the parties can show that there are reasons, specific to
       the case, sufficient to overcome the common law right of access to judicial documents.
       See id. at 337-41 (explaining the common law right of public access as it relates to
       settlement agreements in FLSA cases); see also Sanz v. Johny Utah 51 LLC, No. 14-CV-
       4380 (JMF), 2015 WL 1808935, at *2 (S.D.N.Y. Apr. 20, 2015);

   •   a release or waiver provision that releases or waives claims that have not accrued or
       claims unrelated to wage-and-hour matters, unless the parties can show that there are
       reasons, specific to this case, justifying such a broad release. See, e.g., Lopez v. Nights of
       Cabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015); or

   •   a clause that bars a plaintiff from making negative statements about a defendant unless it
       includes a carve-out for truthful statements about a plaintiff’s experience in litigating his
       case, or unless the parties can show that there are reasons, specific to this case, justifying
       a non-disparagement clause without such a carve-out. See, e.g., Zapata v. Bedoya, No.
       14-CV-4114, 2016 WL 4991594, at *2 (E.D.N.Y. Sept. 13, 2016).

        In the event that the settlement agreement does contain any of these provisions, the
parties’ joint letter should also indicate whether the parties want the Court, in the alternative, to
consider for approval the settlement agreement with the provision(s) stricken (in which case, the
Court would, absent good cause, docket both the parties’ joint letter and the settlement
agreement itself — notwithstanding any confidentiality provision). Cf. Fisher v. SD Protection
Inc., 948 F.3d 593, 606 (2d Cir. 2020) (holding that a district court may approve or reject a
settlement of FLSA claims, but may not modify the agreement itself).

       The pretrial conference scheduled for August 12, 2021, see ECF No. 17, along with all
pending deadlines in this case, are ADJOURNED sine die.

       SO ORDERED.

Dated: July 9, 2021
       New York, New York                              _______________________________
                                                              JESSE M. FURMAN
                                                            United States District Judge




                                                  2
